Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 1 of 12
                                 Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 2 of 12


                                                                                                                                                                 SUM-100

                                                       SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                             (CITACION JUDICIAL)                                                                           Electronically
            NOTICE TO DEFENDANT:
                                                                                                                                                FILED
                                                                                                                             ht Superkir Coen of Caltfornta. County of San ma so
            (At/ISO AL DEMANDADO):                                                                                          04             3/24/2021
             SYNCHRONY BANK, and DOES 1 through 10, inclusive,
                                                                                                                             15}       is/ Anthony Berini
                                                                                                                                              Deputy Clerk
            YOU ARE BEING SUED BY PLAINTIFF:  • -•
            (LO ESTA DEMANDANDO EL DEMANDANTE):

             JOSEPH CAGNO
              NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
             below.
                You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
             served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
             case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
             Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
             court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
              be taken without further warning from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
      r't
.4!          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 4           these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
            (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
             costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
             jAVISO! Lo han demandado. Si no responde dentro de 30 dies, la corte puede decidir en su contra sin escuchar su versiOn. Lea la informaciOn a
             continuaciOn.
                Tiene 30 0/AS DE CALENDA RIO despues de due le entreguen esta citacion y papeles legates pare presenter una respuesta por escrito en esta
             code y hacer que se entregue una copia al demandante. Una carte o una Ilamada telefOnica no lo protegen. Su respuesta par escnto tiene que ester
             en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda user pare su respuesta.
             Puede encontrar estos formularios de la code y ;nes informaciOn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
             biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pager la cuota de presentacion, pida al secretario de la corte que
             le dé un formulario de exenciOn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le padre
             guitar su sueldo, dinero y bienes sin mas advertencia.
                Hay otros requisitos legates. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
             remision a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisitos pare obtener servicios legates gratuitos de un
             programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
            (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o el
             colegio de abogados locales. AVISO: Por ley, la code tiene derecho a reclamar las cuotas.y los costos exentos por imponer un gravamen sobre
             cualquier recuperaci6n de $10,000 6 mas de valor recibida medjante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
             pager el gravamen de la corte antes de que la code pueda desechar el caso.             .
             The name and address of the court is:                                                                   CASE NUMBER:(Numero del Caso):
            (El nombre y direcci6n de la corte es):                                                                           21-CIV-01579
            Superior Court of California, County of San Mateo
            400 County Center, Redwood City, California 94063
                     e, a ress, an• e ep one num er of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direccion y el nOmero
            de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
            Erika Angelos Heath, 369 Pine Street, Suite 410, San Francisco, CA 94104 // (415)426-7850
             DATE:                                                                       Clerk, by                                                                  Deputy
                             3/24/2021                              Neal I. Taniguchi                      /s/ Anthony                              Berini
            (Fecha)                                                                      (Secretario)                                                            (Adjunto)
            (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
            (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons,(POS-010).)
                                                  NOTICE TO THE PERSON SERVED: You are served
                                                  1.          as an individual defendant.
                                                  2.         as the person sued under the fictitious name of (specify):

                                                  3.    X    on behalf of (specify):       SYNCHRONY BANK
                                                       under: X       CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                                      CCP 416.20(defunct corporation)                          CCP 416.70 (conservatee)
                                                               F-1    CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                                     other (specify):
                                                 4.           by personal delivery on (date)                                                                         Paqel of 1
            Form Adopted for Mandatory Use                                                                                                 Code of Civil Procedure §§ 412.20, 465
                                                                                  SUMMONS
            Judicial Council of California                                                                                                                     www.courts.ca.gov
            SUM-100 [Rev. July 1. 20091
            Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 3 of 12



                                                                                Electronically
                                                                 14.Superior Court ofFILED
                                                                                      California, County of San Mateo
 1 Erika Heath (SBN 304683)                                      ON           3/24/2021
   ERIKA HEATH,ATTORNEY AT LAW                                   By        /s/ Anthony Berini
 2 369 Pine St., Ste. 410                                                         Deputy Clerk
   San Francisco, CA 94104
 3 Tel.: (415)426-7850
   erika@heathlegal.com
 4

 5

 6 Attorney for Plaintiff
   JOSEPH CAGNO
 7

 8
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                               COUNTY OF SAN MATEO

10

11     JOSEPH CAGNO,                                     Civil Action No. 21-CIV-01579
            Plaintiff,                                  (Unlimited Civil Case)
12

13     V.                                                COMPLAINT FOR DAMAGES

14     SYNCHRONY BANK,and DOES 1 through                    (1) Fair Credit Reporting Act
       1 0, inclusive,                                      (2) Consumer Credit
15              Defendants.                                     Reporting Agencies Act
16
                                                         DEMAND FOR JURY TRIAL
17

18
                                            INTROD
19
             I.     JOSEPH CAGNO,Plaintiff, brings this action against Defendant SYNCHRONY
20
     BANK("SYNCHRONY"),for violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et
21
     seq.("FCRA"), and the California Consumer Credit Reporting Agencies Act, Cal. Civil Code §
22
     1 785.1 et seg.("CCRAA").
23
                                     JURISDICTION AND VENUE
24
             2.     The Court has jurisdiction over this action pursuant to California Civil Code
25
     §1788.30(0, which allows enforcement in any court of competent jurisdiction. The California
26
     Superior Court has jurisdiction over this action pursuant to California Constitution Article VI, §
27

28                                               - -
                                        COMPLAINT FOR DAMAGES
          Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 4 of 12




 1   10, which grants the Superior Court "original jurisdiction in all cases except those given by

 2 statute to other trial courts." The statutes under which this action is brought do not grant

 3 exclusive jurisdiction on any other trial court in California. In fact, pursuant to 15 U.S.C. §§

 4 1681p, 1691e, any court ofcompetent jurisdiction may adjudicate Plaintiff's federal causes of

 5 action.

 6           3.     This Court has jurisdiction over each Defendant named herein because, based on

 7 information and belief, each Defendant is a corporation or association authorized to do business

 8 in California and registered with the California Secretary of State, or does sufficient business,

 9 has sufficient minimum contacts in California, is a citizen of California, or otherwise

10 intentionally avail's itself ofthe California market through the promotion, sale, marketing and/or

11   distribution of goods and services in California and thereby having such other contacts with

12 California so as to render the exercise ofjurisdiction over it by the California courts consistent

1 3 with traditional notions of fair play and substantial justice.

14           4.     Venue is proper in San Mateo County pursuant to California Code of Civil

15 Procedure §§ 393 and 395.5, because one or more Of the violations alleged in this Complaint

16 arise in the County of San Mateo. Venue is also proper in San Mateo County pursuant to

1 7 California Code of Civil Procedure § 395(b) because this action arises from an extension of

18 credit intended primarily for personal, family or household use and Plaintiff signed the purported

19 contract in the San Mateo County, resided in San Mateo County when entering into the purported

20 contract, or resided in San Mateo County when cothiriencing this action.

21                                               PARTIES

22           5.     Plaintiff JOSEPH CAGNO is an adult individual residing in the County of San

23 Mateo in the State of California.

24           6.     Plaintiff is a "consumer" as that term is defined by 15 U.S.C. § 1681a(c) and Cal.

25 Civ. Code § 1785.3(b).

26

27

28                                                - 2-
                                         COMPLAINT FOR DAMAGES
JIB:Was
                      Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 5 of 12




             1          7.       Defendant SYNCHRONY BANK("SYNCHRONY"), is a national bank from

            2 Draper Utah, is authorized to do busines in the State ofCalifornia, and has substantial contacts in

            3 this District.

            4                                      FACTUAL BACKGROUND

            5           8.       In or around January 2018, Plaintiff purchased a new mattress and adjustable

            6 mattress bases from Mancini's Sleep World. Plaintiff financed a total of $3,724.52 ofthe

            7 purchase through SYNCHRONY.

            8           9.      On or around March 12, 2018, Plaintiff returned the products to Mancini's Sleep

            9 World, which entitled him to a full credit of his purchase.

           10            1 0.    Unbeknownst to Plaintiff at the time, his SYNCHRONY account was not credited ,

          • 11   with the full return.

           12            1 1.    Despite the fact that nothing else was owed on the mattress, SYNCHRONY

           1 3 continued to attempt to collect the debt from Plaintiff These collection attempts included

           14 SYNCHRONY's furnishing inaccurate and/or incomplete information to credit bureaus, alleging' ),

           1 5 that Plaintiff was delinquent on the debt'when, in fact, he owed nothing.

           16            1 2.   Soon after the return of his products, Plaintiff began receiving past due notices

           1 7 from SYNCHRONY. Because he returned the products, Plaintiff disputed the information with

           1 8 SYNCHRONY.

           19           13.     On April 4, 2018, SYNCHRONY sent Plaintiff a letter, acknowledging that it

          20 would remove any derogatory information on is credit report from March 2018 and April 2018.

          21             14.    Throughout September 2018, Plaintiff attempted various ways to resolve the

          22 matter with SYNCHRONY,including continuing to dispute the debt with SYNCHRONY and

          23 even making payments at times to proactively try to avoid any delinquencies from appearing on

          24 his credit reports (even though he disputed that he even owed the debt to SYNCHRONY).

          25            1 5.    In or around February 2019, Plaintiff's account with SYNCHRONY was closed

          26 with a zero balance.

          27

          28
                                                             -3-
                                                    COMPLAINT FOR DAMAGES
              Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 6 of 12




     1          16.     Plaintiff discovered SYNCHRONY's continued inaccurate credit reporting on

     2 March 29, 2019, when he was in the process of applying for a mortgage. According to his credit

     3 reports on that day, SYNCHRONY was reporting that he still owed $3,659 on the purchase as of

     4 February 2019 — an inflated amount even assuming the debt were valid. Moreover,

     5 SYNCHRONY was reporting that he had many late payments, even though he did not owe

     6 anything on the account.

     7          1 7.    Shortly after receiving that credit report, Plaintiff received a letter from

     8 SYNCHRONY,dated March 26, 2019, acknowledging to him that it would delete any

     9 delinquency appearing on his credit report from between April 24, 2018 and February 24, 2019.

    10 According to the letter, it would take up to 60 days for the credit bureaus to update their

    11   information.

    12          1 8.    Nevertheless, Plaintiff was in the process of closing on a house, and had to obtain

    1 3 a mortgage. Because of SYNCHRONY's inaccurate credit reporting, Plaintiff received less

    14 favorable terms for his mortgage than he would have otherwise received.

    15          1 9.    As of November 2020, SYNCHRONY was still reporting prior alleged

    16 delinquencies on Plaintiff's credit reports, including but not limited to Equifax and Trans Union.

    17          20.     In or around November 2020,- Plaintiff submitted a dispute regarding the reporting

    1 8 of the SYNCHRONY account with Trans Union. Upon information and belief, Trans Union

    19 communicated that dispute to SYNLHKUIN Y.

    20          21.     On December 2, 2020, in response to Plaintiff's dispute, Trans Union informed

    21 Plaintiff that SYNCHRONY verified the reported information as accurate. But the information

t   22 was not accurate, as shown by SYNCHRONY'S own correspondence to Plaintiff. On the

    23 contrary, SYNCHRONY was still reporting Plaintiff as late for May 2018(30 days late), June

    24 2018(60 days late), and August 2018 through October 2018(30-90 days late).

    25         22.      After SYNCHRONY verified the information it furnished to'Trans Union, Trans

    26 Union continued to report the inaccurate, derogatory information from SYNCHRONY. As a

    27

    28
                                            COMPLAINT.FOR DAMAGES •
          Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 7 of 12




 1   result, Plaintiff submitted another dispute to Trans Union in or around early December 2020.

 2 Upon information and belief, Trans Union communicated that dispute to SYNCHRONY.

 3          23.        On December 16, 2020, after Plaintiff had submitted disputes directly to

 4 SYNCHRONY,the bank again sent Plaintiff a letter indicating that it would remove any

 5 delinquency on his account occurring from April 2018 through February 2019.

 6          24.        On December 22, 2020, however, SYNCHRONY also notified Plaintiff that it

 7       ,I.A../i1.11lb 111.3 aCC31.1.
                                     111. 1111VIMUL1011      ailuA IFLUAICatCUA
                                                                                        '
                                                                                  titai 0
                                                                                         /1
                                                                                          4   Tr,T TT1 CNN TN
                                                                                               \-.111\ LIIN 1



 8 was not reporting any delinquencies in his credit history for the account.

 9          -25.       On December 26,2020, in response to Plaintiff's earlier dispute, Trans Union

10 responded that SYNCHRONY had again verified its credit reporting as accurate even though the

11   derogatory information was inaccurate.

12          26.        In or around January 2021, Plaintiff also submitted a dispute through Equifax to

1 3 dispute the derogatory information reported by SYNCHRONY on its credit reports. Upon

14 information and belief, Equifax communicated that dispute to SYNCHRONY.

15          27.        On January 21, 2021, Equifax'sent Plaintiff a response, indicating that

16 SYNCHRONY verified it was reporting its prior paying history correctly. But SYNCHRONY

1 7 was not reporting its prior payment history correctly to Equifax, and it was instead reporting

1 8 Plaintiff as late for May 2018(30-59 days late), June 2018(60-89 days late), August 2018(30-59

19 days late), September 2018(60-89 days late), and October 2018(90-118 days late).

20          28.        In or aroundFebruary 2021, Plaintiff submitted another dispute through Equifax

21   to contest again the derogatory information reported by SYNCHRONY on its credit report.

22 Upon information and belief; Equifax communicated that dispute to SYNCHRONY as well.

23          29.       On March 4, 2021, Equifax sent Plaintiff a response to his dispute, indicating that

24 SYNCHRONY updated its payment history for the account. But the derogatory information that

25 concerned Plaintiff was still there, and upon information and belief; had been verified again by

26 SYNCHRONY.                 •

27

28                                                         -5 -

                                                  COMPLAINT FOR DAMAGES
           Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 8 of 12




             30.     To this day, the inaccurate, derogatory information from SYNCHRONY remains

 2 on Plaintiff's credit reports with Equifax and Trans Union.

 3           31.     SYNCHRONY's conduct has caused substantial harm to Plaintiff; including but

 4 not limited to denial of credit, damage to reputation, economic loss, reduced creditworthiness,

 5 invasion of privacy, mental anguish and emotional distress.

 6                                       FIRST CAUSE OF ACTION
                                          (Fair Credit Reporting Act)
 7
             32.     Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs
 8
     as though fully set forth herein.
 9
             33.     Plaintiff is a "consumer" as defined by 15 U.S.C. § 168 la(c).
10
             34.     SYNCHRONY is a "person" as defined by 15 U.S.C. § 1681a(b).
11
             35.     The FCRA requires the recipient of"a dispute with regard to the completeness or
12
     accuracy of any information provided by a person to a consumer reporting agency" to "conduct
13
     an investigation with respect to the disputed information." 15 U.S.C. § 1681s-2(b)(1)(A).
14
             36.     The FCRA states that "if an item of information disputed by a consumer is found
15
     to be inaccurate or incomplete or cannot be verified,after" any reinvestigation ofthe dispute
16
     information, the person must modify, delete, or permanently block the reporting ofthat item of
17
     information. 15 U.S.C. § 1681 s-2(b)(1)(E).
18
             37.     As alleged above, Plaintiff disputed one or more items finforrptipn
                                                                                    It          insheci
19
     by SYNCHRONY to one or more consumer credit reporting agencies.
20
             38.     As alleged above, one or more ofthe consumer credit reporting agencies to which
21
     Plaintiff disputed the items of information furnished by SYNCHRONY contacted
22
     SYNCHRONY regarding Plaintiff's dispute:          '
23
            39.     SYNCHRONY failed to conduct a reasonable reinvestigation in response to
24
     Plaintiff's disputes.
25
            40.      As alleged above, SYNCHRONY verified the information it was furnishing to the
26
     consumer reporting agencies, despite the fact that it was inaccurate.
27

28
                                                   -6-
                                          COMPLAINT FOR DAMAGES
             Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 9 of 12




   1           41.     As shown by SYNCHRONY'S own letters to Plaintiff, SYNCHRONY had actual

  2 knowledge that the information it was furnishing to the consumer reporting agencies was

  3 inaccurate or incomplete.

  4            42.    SYNCHRONY's conduct violates section 1681s-2(b) ofthe FCRA.

  5            43.    For SNCHRONY to verify the information appearing on Plaintiff's credit report

  6 that even it concedes is inaccurate constitutes willful non-compliance with the FCRA.

  7            44.    Pursuant to 15 U.S.C. §§ 1681n and o, Defendant SYNCHRONY is liable to

  8 Plaintiff for actual damages, punitive damages, attorney's fees, costs, as well as such further

  9 relief as may be permitted by law.

 10                                  SECOND CAUSE OF ACTION
                                 (Consumer Credit Reporting Agencies Act)
               45.    Plaintiff incorporates by reference all ofthe above paragraphs of this Complaint
 12
       as though fully stated herein.
 13
               46.    Plaintiff is a "consumer" as defined by Cal. Civil Code section 1785.3(b).
. 14
               47.    SYNCHRONY is a "person" as defined by Cal. Civil Code section 1785.3(j).

               48.    SYNCHRONY violated Cal. Civil Code section 1785.25(a) by furnishing
 16
       information on a specific transaction or experience to multiple consumer reporting agencies even
 17
       though it knew or should have known the information was incomplete or inaccurate.
 18
               49.    SYNCHRONY cnntinned to furnish informqtion to consumer roporting agcncic3
 19
       ,that it knew or should have known was incomplete or inaccurate when it verified its reporting to
 20
       those consumer reporting agencies in response to Plaintiff's disputes.
 21
               50.    SYNCHRONY negligently and/or willfully failed to comply with the provisions
 22
       of Cal. Civil Code section 1785.25(a).
 23
               Si.    Pursuant to Cal. Civ. Code § 1785.31, SYNCHRONY is liable to Plaintiff for(1)
 24
       actual damages, including court costs, loss of wages, attorneys' fees and pain and suffering;(2)
 25
       punitive damages of not less than $100 nor more than $5,000 for each violation;(3) injunctive
 26
       relief;(4)court costs and attorneys' fees; and (5)any other relief that the Court deems proper.
 27

 28                                                - 7-
                                          COMPLAINT FOR DAMAGES
             Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 10 of 12




         WHEREFORE,Plaintiff, JOSEPH CAGNO,requests that this Court:
     2

     3     (a) Award Plaintiff actual and statutory damages;

     4     (b) Award Plaintiff punitive and exemplary damages;

           (c) Award Plaintiff attorney's fees pursuant to 15 U.S.C. §§ 1681n, 1681o,
     5                                                                                and Cal. Civ.
               Code § 1785.31, as well as litigation expenses, and court costs; and
     6
           (d) Grant Plaintiffsuch other and further relief as is just and proper under
                                                                                        the circumstances.
     7

     8
         Dated: March 24. 2021                       ERIKA HEATH,ATTORNEY AT LAW
     9
                                                    /s/Erika Heath
 10                                                 Erika A. Heath
 11                                                 Attorney for Plaintiff
                                                    JOSEPH CAGNO
 12

 13

 14

 15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         COMPLAINT FOR DAMAGES
            Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 11 of 12




                                         DEMAND FOR JURY TRIAL

     2        • Plaintiff hereby demands a trial by jury ofeach and every cause
                                                                                of action so triable.


         Dated: March 24. 2021                       ERIKA HEATH, ATTORNEY AT LAW
     4

     5
                                                      /s/Erika Heath
     6
                                                     Erika A. Heath
                                                     Attorney for Plaintiff
                                                     JOSEPH CAGNO
     8

     9

    10

    11

 12

 13

 14

 15

 16

 17

18

1

20

21

22

23

24

25

26

27

28
                                                  -9-
                                         COMPLAINT FOR DAMAGES
                       Case 4:21-cv-03105-DMR Document 1-1 Filed 04/28/21 Page 12 of 12
                                                                                                                                                                    CM-010
    ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
                                                                                                                                  FOR COURT USE ONLY
    Erika Heath (SBN 304683)
    369 Pine St., Ste. 410                                                                                                        Electronically
    San Francisco, CA 94104                                               . . ...                                                      FILED
                                                                                                                by Supeicor Court oftalifednia,County of S2111 Malec>
              TELEPHONE NO.:     (415)-426-7850                  FAX NO.(Optional):
                                                                                                                ON                3/24/2021
        ATTORNEY FOR (Name):     Plaintiff Joseph Cagno
                                                                                                                By          Is!Anthony Berini
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO                                                                                Deputy Clerk
     STREET ADDRESS:   400 County Center
     M AILING ADDRESS: 400 County Center
    CITY AND ZIP CODE: Redwood City, California 94063
        BRANCH NAME:

    CASE NAME:
     Cagno v. Synchrony Bank
        CIVIL CASE COVER SHEET                                                       CASE NUMBER:
                                               Complex Case Designation
      x 'Unlimited        I Limited                Counter         I     Joinder             21-CIV-01579
        (Amount             (Amount
                                           Filed with first appearance by defendant JUDGE:
         demanded           demanded is
                                              (Cal. Rules of Court, rule 3.402)      DEPT.:
         exceeds $25,000)   $25,000)
                             Items 1-6 below must be completed (see instructions on page 2).
     1. Check one box below for the case type that best describes this case:
        Auto Tort                                             Contract                                     Provisionally Complex Civil Litigation
              Auto (22)                                              Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400-3.403)
              Uninsured motorist (46)                                Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
        Other PI/PD/WD (Personal Injury/Property                     Other collections (09)                       Construction defect(10)
        Damage/Wrongful Death) Tort                                                                                  Mass tort (40)
                                                                     Insurance coverage (18)
                Asbestos(04)                                                                                      Securities litigation (28)
                                                                    Other contract(37)
                Product liability (24)                                                                          Environmental/Toxic tort (3,0)
                                                              Real Property
                 Medical malpractice (45)                                                                       Insurance coverage claims arising from the
                                                                  Eminent domain/Inverse
                                                                                                                above listed provisionally complex case
             Other Pl/PD/VVD (23)                                 condemnation (14)
                                                                                                                types (41)
        Non-Pl/pD/WD (Other) Tort                                 Wrongful eviction (33)                   Enforcement of Judgment
                Business tort/unfair business practice(07) I      Other real property (26)                       Enforcement of judgment(20)
                Civil rights (08)                           Unlawful Detainer
                                                                                                            Miscellaneous Civil Complaint
                Defamation (13)                                      Commercial (31)
                                                                                                                  RICO (27)
                Fraud (16)                                           Residential (32)
                                                                                                                  Other complaint (not specified above)(42)
                Intellectual property (19)                          Drugs (38)
                                                                                                            Miscellaneous Civil Petition
                Professional negligence (25)                  Judicial Review
                                                                     Asset forfeiture (05)                 -
                                                                                                           I 1 Partnership and corporate governance (21)
             Other non-PUPD/VVD tort (35)
        Employment                                                   Petition re: arbitration award (11)          Other petition (not specified above)(43)

                 Wrongful termination (36)                   FT Writ of mandate (02)
                Other employment (15)                                Other judicial review (39)

   2.   This case        is           is not   com ex under rule 3.400 of
       actors requiring exceptional judicial management:
      a.        Large number of separately represented parties.      d.         Large number of witnesses
       b.       Extensive motion practice raising difficult or novel e.        Coordination with related actions pending in one or more
                issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
      c.        Substantial amount of documentary evidence                     court
                                                                     f.         Substantial postjudgment judicial supervision
   3. Remedies sought (check all that apply): a.          monetary           nonmonetary; declaratory or injunctive relief c. x punitive
   4. Number of causes of action (specify): 2
   5. This case I      I is       x is not     a class action suit.
   6. If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
   Date: March 24, 2021
   Erika Heath                                                                                  /s/ Erika Heath
                                (TYPE OR PRINT NAME)                                                            (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                         NOTICE
    • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
    • File this cover sheet in addition to any cover sheet required by local court rule.
    • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
    • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   Page lot 2

• . form Adopted for Mandatory Use                                                                                    Cal. Rules of Court, rules 2,30, 3.220, 3.400-3.403, 3.740:
    Judicial Council of California
                                                                CIVIL CASE COVER SHEET                                        Cal. Standards of Judicial Administration, std. 3.10
    CM-010[Rev. July 1,20071                                                                                                                                   www.courts.ca.gov
